17‐869 
     Conte v. Emmons 

 1                                 In the
 2            United States Court of Appeals
 3                      For the Second Circuit
 4                                  ________ 
 5                                         
 6                             AUGUST TERM, 2017 
 7                                         
 8                          ARGUED: MARCH 26, 2018  
 9                           DECIDED: JULY 10, 2018 
10                                         
11                                No. 17‐869‐cv 
12                                         
13                              ANTHONY CONTE, 
14                              Plaintiff‐Appellee, 
15                                         
16                                       v. 
17                                         
18      BOB EMMONS, Individually and as Assistant District Attorney of 
19    Nassau County, New York, WILLIAM WALLACE, Individually and as 
20      Assistant District Attorney of Nassau County, New York, MIKE 
21   FALZARNO, Individually and as Special Investigator for the Office of 
22            the District Attorney of Nassau County, New York,  
23                            Defendants‐Appellants, 
24                                         
25    Larry Guerra, City of New York, Rhoda Zwicker, Individually and 
26    as a Clerk in the Nassau County District Attorneyʹs Office, Nassau 
27       County, New York, Nassau County District Attorneyʹs Office, 
28      Katherine Rice, Individually and as District Attorney of Nassau 
29    County, New York, Christina Sardo, Individually and as Assistant 
30     District Attorney of Nassau County, New York, Nassau County, 
31      New York, Denis E. Dillon, Individually and as Former District 
32   Attorney of Nassau County, New York, Lisa Bland, Individually and 
33   as Attorney for the Police Department of the City of New York, Tefta 
34   Shaska, Individually and as a Detective for the Police Department of 
35     the City of New York, New York City Police Department, Robert 
     2                                                                  No. 17‐869

 1      Vinal, Individually and as Deputy Commissioner of the Police 
 2      Department of the City of New York, John and Jane Does, 1‐20, 
 3   Unknown Individuals and Employees of the Nassau County District 
 4   Attorneyʹs Office, Phillip Wasilausky, Individually and as Assistant 
 5              District Attorney of Nassau County, New York,  
 6                                                
 7                                                Defendants. 
 8                                       ________ 
 9                                                
10               Appeal from the United States District Court 
11                    for the Eastern District of New York. 
12                 No. 06‐cv‐04746 – Joseph F. Bianco, Judge. 
13                                       ________ 
14                                                
15   Before: WALKER AND POOLER, Circuit Judges, COTE, District Judge. 
16                                       ________ 
17         Robert  Emmons  and  William  Wallace,  prosecutors  in  the 

18   Nassau County District Attorney’s Office, and Michael Falzarno, an 

19   investigator  in  the  Office,  appeal  from  the  denial  of  their  post‐trial 

20   motion for judgment as a matter of law, and the corresponding entry 

21   of  judgment  following  a  jury  verdict  in  favor  of  Plaintiff  Anthony 

22   Conte, on Conte’s claims against them for tortious interference with 

23   contract under New York law.  Because we conclude that there was 

24   insufficient evidence for a reasonable juror to have found at least two 

25   elements of Conte’s claims—intent and causation—we REVERSE. 

26            Judge POOLER dissents in a separate opinion. 

27             


          
          Judge Denise Cote, of the United States District Court for the Southern 
     District of New York, sitting by designation. 
     3                                                                  No. 17‐869

 1                                   ________ 
 2                                        
 3                        ELIZA  MAE  SCHEIBEL,  Wilson  Elser  Moskowitz 
 4                        Edelman & Dicker LLP (Peter Meisels, on the brief), 
 5                        White Plains, NY, for Defendants‐Appellants. 

 6                        MICHAEL  H.  ZHU,  New  York,  NY,  for  Plaintiff‐
 7                        Appellee. 

 8                                     ________ 
 9    
10   JOHN M. WALKER, JR., Circuit Judge: 

11          Robert  Emmons  and  William  Wallace,  prosecutors  in  the 

12   Nassau County District Attorney’s Office, and Michael Falzarno, an 

13   investigator  in  the  office,  appeal  from  the  denial  of  their  post‐trial 

14   motion for judgment as a matter of law, and the corresponding entry 

15   of  judgment  following  a  jury  verdict  in  favor  of  Plaintiff  Anthony 

16   Conte, on Conte’s claims against them for tortious interference with 

17   contract under New York law.  Because we conclude that there was 

18   insufficient evidence for a reasonable juror to have found at least two 

19   elements of Conte’s claims—intent and causation—we reverse. 

20          Conte  alleged  in  relevant  part  that  appellants  tortiously 

21   interfered  with  his  contracts  when  appellants  investigated  the 

22   activities  of  I  Media,  a  company  Conte  founded  to  produce  and 

23   distribute TV Time, a television magazine.  The investigation focused 

24   principally  on  Conte’s  possible  defrauding  of  “route  distributors,” 

25   individuals  who  paid  I  Media  upfront  for  the  exclusive  right  to 

26   distribute TV Time in a given area, and were to receive in return a sum 
     4                                                                  No. 17‐869

 1   for each magazine they delivered.  To state it briefly, I Media faced 

 2   serious difficulties in its early stages, and certain route distributors—

 3   who  had  paid  upfront  for  their  routes  but  had  not  received  any 

 4   magazines to distribute—became suspicious.  Two distributors made 

 5   complaints  to  the  District  Attorney’s  Office,  which  assigned  the 

 6   investigation  to  appellants  at  the  Office’s  Criminal  Bureau.  

 7   Ultimately,  nearly  fifty  individuals  reported  their  suspicions  to  the 

 8   District  Attorney’s  Office,  which  assigned  the  investigation  to 

 9   appellants  at  the  Office’s  Criminal  Frauds  Bureau.    Appellants 

10   investigated  the  complaints,  which  included  the  issuance  of  grand 

11   jury  document  subpoenas  and  significant  inquiries  to  route 

12   distributors,  printers,  and  potential  advertisers.    No  charges  were 

13   ultimately filed, and, when I Media subsequently failed, Conte sued 

14   appellants and others for, inter alia, tortious interference with contract. 

15            Following the close of evidence at a jury trial, appellants moved 

16   pursuant to Fed. R. Civ. P. 50(a) for judgment as a matter of law.  The 

17   district court denied the motion and submitted the claims to the jury 

18   which ultimately found in favor of Conte on his tortious interference 

19   with  contract  claims  against  appellants  and  subsequently  awarded 

20   Conte  $1,381,500,  which  included  $678,000  in  punitive  damages.1  



           Following thorough rulings at the motion to dismiss stage, 2008 WL 
          1

     905879 (E.D.N.Y. Mar. 31, 2008), and the summary judgment stage, 2010 WL 
     3924677  (E.D.N.Y.  Sept.  30,  2010),  trial  was  narrowed  to  the  following 
     5                                                                     No. 17‐869

 1   Appellants  renewed  their  motion  for  judgment  as  a  matter  of  law 

 2   pursuant  to  Fed.  R.  Civ.  P.  50(b),  and,  following  developments  not 

 3   relevant  here,  see  Conte  v.  County  of  Nassau,  596  F.  App’x  1  (2d  Cir. 

 4   2014);  Conte  v.  Emmons,  647  F.  App’x  13  (2d  Cir.  2016),  the  district 

 5   court denied the motion and directed entry of judgment in favor of 

 6   Conte on the relevant claims.  This appeal followed. 


 7                                   DISCUSSION 

 8          To  warrant  post‐verdict  judgment  as  a  matter  of  law,  the 

 9   movant must show that the evidence, when viewed most favorably to 

10   the non‐movant, was insufficient to permit a reasonable juror to have 

11   found in the non‐movant’s favor.  See S.E.C. v. Warde, 151 F.3d 42, 46 

12   (2d  Cir.  1998).    The  standard  is  a  high  one,  met  only  in  “rare 


     claims:  (i) unlawful arrest under New York law and 42 U.S.C. § 1983 against 
     Assistant District Attorney Philip Wasilausky; (ii) abuse of process under 
     New York law and § 1983 against appellants and Wasilausky; (iii) a Monell 
     claim against Nassau County; and (iv) tortious interference with contract 
     under  New  York  law  against  appellants  and  Wasilausky.    In  resolving 
     defendants’ motion for judgment as a matter of law under Fed. R. Civ. P. 
     50(a), the district court dismissed the Monell claims against Nassau County 
     but  submitted  the  remaining  claims  to  the  jury.    As  discussed,  the  jury 
     found  against  appellants  on  Conte’s  tortious  interference  with  contract 
     claims, but it ruled in their favor on Conte’s claims against them for abuse 
     of  process.    The  jury  separately  found  Wasilausky  liable  on  Conte’s 
     unlawful arrest claims, but not on Conte’s claims for abuse of process and 
     tortious interference with contract.  The district court granted Wasilausky 
     judgment as a matter of law on Conte’s unlawful arrest claims in its first 
     post‐trial opinion.  See Conte v. County of Nassau, 2013 WL 3878738, at *18 
     (E.D.N.Y. July 26, 2013).  We affirmed.  See Conte v. County of Nassau, 596 F. 
     App’x 1, 3 (2d Cir. 2014).  
     6                                                                        No. 17‐869

 1   occasions.”  George Basch Co. v. Blue Coral, Inc., 968 F.2d 1532, 1536 (2d 

 2   Cir. 1992).  The movant, generally, must be able to show a “complete 

 3   absence  of  evidence  supporting  the  verdict  [such]  that  the  jury’s 

 4   findings  could  only  have  been  the  result  of  sheer  surmise  and 

 5   conjecture.”  Luciano v. Olsten Corp., 110 F.3d 210, 214 (2d Cir. 1997) 

 6   (internal  quotation  marks  omitted).2    For  the  reasons  that  follow, 

 7   appellants met that strict burden here. 

 8            The unchallenged jury instructions correctly listed the elements 

 9   of  a  tortious  interference  with contract  claim under  New  York  law:  

10   (i) the  existence  of  a  contract;  (ii) defendants’  knowledge  of  that 

11   contract; (iii) defendants’ intentional inducement of a breach of that 

12   contract; (iv) a breach; (v) but for the defendants’ actions, that contract 

13   would not have been breached; and (vi) damages.  App’x 611.  After 


          2   Conte  argues  that  appellants  relied  on  contentions  in  their  renewed 
     Rule  50(b)  motion  that  they  did  not  raise  in  their  initial  pre‐verdict  Rule 
     50(a)  motion.    Generally,  this  would  require  appellants  to  make  an 
     additional showing to obtain their requested relief, specifically, that entry 
     of  judgment as a matter  of  law  “is  required in order  to prevent  manifest 
     injustice.”  Kirsch v. Fleet St., Ltd., 148 F.3d 149, 164 (2d Cir. 1998).  But, on 
     appeal, Conte has not responded to appellants’ argument that he may not 
     challenge the insufficiencies in appellants’ Rule 50(a) motion because he did 
     not bring those issues to the attention of the district court in his opposition 
     to appellants’ Rule 50(b) motion.  Conte’s counsel acknowledged the point 
     at  oral  argument.  Contrary  to  our  dissenting  colleague’s  recollection,  see 
     dissenting op. at 4, 7 n.3, Conte’s counsel conceded in no uncertain terms 
     that  we  are  to  review  for  sufficiency  of  the  evidence  under  the  general 
     standard of review for judgments as a matter of law that is identified in the 
     text above.  Oral Arg. Tr. 9:13–10:08. 
           
     7                                                                  No. 17‐869

 1   a careful review of the trial record, we conclude that appellants are 

 2   entitled to judgment as a matter of law because no reasonable juror 

 3   could  have  properly  inferred  from  the  evidence  that  at  least  two 

 4   elements were satisfied:  intent and causation. 

 5          Intent.  The jury was properly instructed that appellants could 

 6   be liable for tortious interference with contract only if they acted with 

 7   the “purpose of inducing [a] breach of contract.” App’x 611.  See, e.g., 

 8   NBT Bancorp Inc. v. Fleet/Norstar Fin. Grp., 87 N.Y.2d 614, 621 (1996).  

 9   In NBT Bancorp, the Court of Appeals noted that the requirement of 

10   “an existing, enforceable contract” is what distinguishes a claim for 

11   tortious  interference  with  contract  from  a  claim  for  tortious 

12   interference  with  business  relations,  as  to  which  interference  with 

13   prospective contracts will suffice, id., a separate tort claim that Conte 

14   did  not  bring.    It  is  clear  that  New  York  law  emphasizes  the 

15   requirement  that  a  tortious  interference  with  contract  claimant 

16   establish that the defendant purposefully intended to cause a contract 

17   party to breach a particular contract.  Id. at 620 (“Ever since tortious 

18   interference  with  contractual  relations  made  its  first  cautious 

19   appearance  in  the  New  York  Reports  .  .  .  our  Court  has  repeatedly 

20   linked  availability  of  the  remedy  with  a  breach  of  contract.”).      As 

21   stated  in  NBT  Bancorp,  although  the  contract‐based  claim  carries  a 

22   lesser  culpability  requirement  than  the  more  general  business‐

23   relations  claim,  the  contract‐based  claim  is  strictly  “defined  by  the 
     8                                                                     No. 17‐869

 1   nature  of  the  plaintiff’s  enforceable  legal  rights.”    Id.  at  621  (citing 

 2   Guard‐Life Corp. v. S. Parker Hardware Mfg. Corp., 50 N.Y.2d 183, 193 

 3   (1980)); see also Carvel Corp. v. Noonan, 3 N.Y.3d 182, 189–90 (2004).  

 4          Here, there was no evidence presented to permit a reasonable 

 5   inference that appellants met the standard as set forth by the above 

 6   authorities.  To begin, there was no evidence that appellants had any 

 7   personal interest in the breach of any contracts that Conte may have 

 8   had with route distributors, printers, or advertisers.  Rodrigues v. City 

 9   of New York, 193 A.D.2d 79 (1st Dep’t 1993) is instructive.  There, the 

10   First  Department  allowed  an  investigatory  subject’s  tortious 

11   interference with contract claim against prosecutors to proceed past 

12   the  pleading  stage,  but  only  on  allegations  that  the  prosecutors 

13   “sabotage[d]”  plaintiffs’  contracts  “in  order  to  extort  bribes  from 

14   plaintiffs.”  Id. at 88 (internal quotation marks omitted).  We are far 

15   afield from Rodrigues, which is the only instance we know of in which 

16   a  court  recognized  with  approval  a  New  York  law  tortious 

17   interference with contract claim against prosecutors (or their staff) for 

18   their conduct in investigating allegations of criminal activity.   

19          Conte’s strongest evidence on intent (viewed in his favor) was 

20   that  one  of  the  appellants,  Investigator  Falzarno,  had  a  personal 

21   animus towards Conte, which manifested itself in an aggressive and 

22   harmful handshake on delivery of a document subpoena, stopping a 

23   route distributor on the street to tell him that Conte was a “fraud[]” 
     9                                                                   No. 17‐869

 1   and “scam artist” and threatening that he could be arrested if he told 

 2   Conte about that conversation, and a comment reflecting Falzarno’s 

 3   intent  to  “get”  Conte.    Conte  also  relies  on  the  fact  that  Assistant 

 4   District Attorney Wallace contacted certain of Conte’s counterparties 

 5   informing  them  that  Conte  was  under  investigation  for  fraud,  and 

 6   that the term “Ponzi scheme” may have come up in a conversation 

 7   Wallace  had  with  an  attorney. There  was  virtually  no  evidence 

 8   pertaining to Assistant District Attorney Emmons’ state of mind. 

 9          For  the  jury  to  have  inferred  that  this  investigative  conduct 

10   evinced an ulterior purpose outside of appellants’ law enforcement 

11   goals could only have been “sheer surmise and conjecture.”  Warren 

12   v. Pataki, 823 F.3d 125, 139 (2d Cir. 2016) (quoting S.E.C. v. Ginder, 752 

13   F.3d  569,  574  (2d  Cir.  2014)).    Without  evidence  to  the  contrary,  see 

14   generally Rodrigues, 193 A.D.2d at 88, these actions cannot reasonably 

15   be  interpreted  as  anything  but  those  of  public  servants  pursuing 

16   aggressively, and perhaps overly so, their law enforcement mandate.  

17   At  best,  the  evidence  showed  that  appellants  became  passionately 

18   invested in effectuating that mandate, but that does not allow for the 

19   inference that their intent went beyond their lawful charge.  Rather, 

20   the  record  makes  clear  that  any  effect  the  investigation  had  on  the 

21   destruction of Conte’s contracts was simply incidental to appellants’ 

22   intent  to  get  to  the  bottom  of  widely  reported  allegations  of 

23   fraudulent  conduct  and,  moreover,  that  appellants  never  targeted 
     10                                                                  No. 17‐869

 1   particular contracts.  And New York law, for good reason, does not 

 2   allow  tortious  interference  with  contract  claims  to  “rest  on  conduct 

 3   that is incidental to some other lawful purpose.”  Aetna Cas. & Sur. Co. 

 4   v.  Aniero  Concrete  Co.,  404  F.3d  566,  589  (2d  Cir.  2005)  (per  curiam) 

 5   (internal  quotation  marks  omitted);  see  also  Montano  v.  City  of 

 6   Watervliet,  47  A.D.3d  1106,  1110  (3d  Dep’t  2008)  (dismissing  claim 

 7   where “Plaintiff failed to offer proof that [an official’s] conduct was 

 8   not in furtherance of his official duties and not motivated by genuine 

 9   municipal/public health and safety concerns”).   

10          In our view, it would be to the detriment of law enforcement to 

11   accept the jury’s inferential finding of a purposeful intent on this bare 

12   record.  It would invite suits against prosecutors (and their staff) any 

13   time  a  plausible  allegation  that  the  subject  of  an  investigation  lost 

14   business  as  the  result  of  a  reasonably  triggered  investigation  is 

15   coupled with  some  indication  that the  investigators  were  somewhat 

16   overzealous in going after the subject.  The jury’s intent finding that 

17   the  appellants  purposefully  targeted  particular  contracts  is  wholly 

18   without support. 

19          Causation.    The  jury  was  also  properly  instructed  that  for 

20   Conte to recover, he must have shown that “but for the defendants’ 

21   actions, the third party would not have breached.”  App’x 611.  See, 

22   e.g., Cantor Fitzgerald Assocs., L.P. v. Tradition N. Am., Inc., 299 A.D.2d 

23   204, 204 (1st Dep’t 2002) (“An essential element of such a claim is that 
     11                                                            No. 17‐869

 1   the breach of contract would not have occurred but for the activities 

 2   of the defendant.”).  Conte failed to establish this element as well.  Our 

 3   review of the trial record unearths no admissible evidence allowing 

 4   for  a  reasonable  inference  that  any  of  Conte’s  contracting 

 5   counterparties  stopped  performing  under  a  contract  because  of 

 6   anything appellants did or said. 

 7         Conte’s theory of causation as to his tortious interference with 

 8   contract claims was that his contracting counterparties breached their 

 9   agreements with him as a result of appellants’ investigative conduct.  

10   At trial, Conte called only one route distributor, with whom he was 

11   purportedly  under  contract,  that  interacted  with  any  of  the 

12   appellants.    The  distributor,  Paul  Hoppe,  testified  that  Falzarno 

13   threatened him and told him and others that Conte was a fraud.  But 

14   Hoppe’s  testimony  was  unequivocal  that  his  “conversation  with  [] 

15   Falzarno  had  no  bearing,  whatsoever,  on  [his]  continued  business 

16   relationship with I Media,” and that he stopped working with Conte 

17   simply because ”[t]he product wasn’t available.”  App’x 141.  Others 

18   consistently  testified  similarly  about  I  Media’s  unsuccessful 

19   relationships with printers and potential advertisers.  See App’x 456, 

20   486,  540–41.    No  witness  remotely  testified  that  they  stopped 

21   performing under a contract with Conte because of the statements or 

22   actions of appellants. 
     12                                                            No. 17‐869

 1         Notably,  in  summation,  Conte  specifically  listed  thirty‐one 

 2   non‐testifying  individuals  and  entities  whose  contracts  were 

 3   purportedly interfered with.  App’x 582–83.  But because not one of 

 4   them testified, the record is silent as to whether, and, as importantly, 

 5   why,  they  stopped  performing  under  their  contracts  with  Conte.  

 6   Conte  acknowledged  this  deficiency,  conceding  that  “people  are 

 7   reluctant to speak up and testify about what happened in this case.”  

 8   App’x 581.  Aware of his lack of direct evidence, Conte asked the jury 

 9   to  instead  rely  on  “circumstantial  evidence,”  “and  the  logical 

10   inferences that common sense should lead you to draw.” App’x 581.  

11   But to conclude with no direct evidence that third parties breached 

12   their contracts with Conte due to the acts of appellants—rather than 

13   for  business  reasons  or  because  of  word  spreading  from  the 

14   disgruntled individuals with whom Conte battled in the early stages 

15   of  I  Media—was  not  a  permissible  inference,  but  an  improper 

16   speculation. 

17         In  short,  there  was  no  evidence  that  anyone  stopped 

18   performing under a specific contract because of anything said or done 

19   by  appellants.    And,  to  the  extent  the  jurors  relied  on  Conte’s 

20   testimony  about  what  Conte’s  contracting  counterparties  told  him 

21   were the reasons for their breach, they relied improperly on hearsay 

22   testimony.  
    13                                                                     No. 17‐869

1             In sum, there was insufficient evidence to support the requisite 

2   inferential  findings  of  intent  and  causation.  “[T]he  jury’s  findings 

3   could  only  have  been  the  result  of  sheer  surmise  and  conjecture.”  

4   Luciano, 110 F.3d at 214.  Although we rarely exercise our authority to 

5   overturn a jury’s verdict, it is what the law requires in this case.3  


6                                   CONCLUSION 

7             We REVERSE the judgment of the district court and REMAND 

8   with directions to enter judgment for appellants. 




           Appellants  argue  in  the  alternative  that  the  jury’s  verdicts  on  the 
          3

    tortious  interference  with  contract  claims  must  be  overturned  because 
    appellants  are  absolutely  and  qualifiedly  immune  from  suit  under  New 
    York  law.    Because  we  conclude  that  the  evidence  was  insufficient  to 
    support  those  claims  on  their  merits,  we  need  not  reach  the  question  of 
    immunity.   
 1   POOLER, Circuit Judge: 

 2           In this day and age, it is not a common occurrence for a pro se plaintiff to 

 3   even present his case to the jury, let alone to convince a jury to return a verdict in 

 4   his favor, let alone to win that verdict against members of a district attorney’s 

 5   office. But Anthony Conte did all of this. Appellants now attempt to undo that 

 6   remarkable result by alleging deficiencies in his proof that they failed to point to 

 7   when Conte still had the opportunity to present more evidence. The district 

 8   court, having experienced the trial firsthand, concluded that the shortcomings in 

 9   Conte’s proof were not egregious enough to merit overturning a jury verdict. My 

10   colleagues unwisely second guess that evaluation, declining even to grant Conte 

11   a chance to amend his evidence at a new trial. Because I think the jury’s verdict 

12   has sufficient grounding in the evidence to make it an inappropriate use of our 

13   discretion to overturn it, I respectfully dissent. 

14      I.      Forfeiture and Standard of Review 

15           Unlike my colleagues (but like the district court), I would find that 

16   Appellants forfeited their right to raise the arguments in front of us by failing to 

17   raise them in their pre‐verdict Rule 50(a) motion. Thus, I would only overturn 

18   the jury’s finding of tortious interference if necessary to correct a manifest 



                                                1 
 1   injustice. See Lore v. City of Syracuse, 670 F.3d 127, 153 (2d Cir. 2012) (“As to any 

 2   issue on which proper Rule 50 motions were not made, JMOL may not properly 

 3   be granted by the district court, or upheld on appeal, or ordered by the appellate 

 4   court unless that action is required in order to prevent manifest injustice.”). 

 5         As the official comments to the Federal Rules put it: “Rule 50(b) does not 

 6   authorize a party to challenge the sufficiency of the evidence for the first time 

 7   after the verdict. The only thing the verdict loser can do is renew a preverdict 

 8   motion.” Fed. R. Civ. P. 50, commentary. “Because the Rule 50(b) motion is only 

 9   a renewal of the preverdict [Rule 50(a)] motion, it can be granted only on 

10   grounds advanced in the preverdict [Rule 50(a)] motion.” Lore, 670 F.3d at 153. 

11   This requirement is meant to “give the [non‐moving] party an opportunity to 

12   cure the defects in proof that might otherwise preclude him from taking the case 

13   to the jury” when he still has a chance to do so. Galdieri‐Ambrosini v. National 

14   Realty & Development Corp., 136 F.3d 276, 286 (2d Cir. 1998); see also Weisgram v. 

15   Marley Co., 528 U.S. 440, 454 (2000) (discussing the importance of the “notice, 

16   before the close of evidence, of the alleged evidentiary deficiency”). To prevent a 

17   party seeking judgment as a matter of law from “lur[ing] his opponent into 

18   failing to present evidence that would cure the asserted defect,” Fabri v. United 



                                                2 
1   Technologies Int’l, Inc., 387 F.3d 109, 116 (2d Cir. 2004), the requirement that an 

2   argument raised on a Rule 50(b) motion must have specifically been raised in a 

3   Rule 50(a) motion should not be overlooked as “a mere technicality.” Cruz v. 

4   IBEW, 34 F.3d 1148, 1155 (2d Cir. 1994). 

5         The district court applied this reasoning in holding that Appellants 

6   forfeited their right to raise these arguments in their post‐verdict motion by 

7   failing to raise them in their pre‐verdict motion.1 Conte v. County of Nassau, 06‐cv‐


    1 The district court referred to these arguments as “waived”—following the 
    terminology used in our cases—but the Supreme Court has repeatedly 
    emphasized that “[a]lthough jurists often use the words interchangeably, 
    forfeiture is the failure to make the timely assertion of a right; waiver is the 
    intentional relinquishment or abandonment of a known right.” Kontrick v. Ryan, 
    540 U.S. 443, 458 n.13 (2004) (internal punctuation omitted); see also Hamer v. 
    Neighborhood Housing Services of Chicago, 138 S. Ct. 13, 17 n.1 (2017); Stern v. 
    Marshall, 564 U.S. 462, 482 (2011); United States v. Olano, 507 U.S. 725, 733 (1993); 
    Freytag v. Commissioner, 501 U.S. 868, 894 n.2 (1991) (Scalia, J., concurring). In 
    particular, the Court has discussed failure to file a Rule 50 motion in terms of 
    forfeiture rather than waiver. See Ortiz v. Jordan, 562 U.S. 180, 189, n.6 (2011); 
    Unitherm Food Systems, Inc. v. Swift Eckrich, Inc., 546 U.S. 394, 404‐05 (2006). This 
    terminological distinction does not seem to make a substantive difference in civil 
    cases. In the criminal context, waived issues are generally unreviewable and 
    forfeited issues are reviewed for plain error under Rule 52(b) of the Federal Rules 
    of Criminal Procedure. See United States v. Parse, 789 F.3d 83, 112‐13 (2d Cir. 
    2015). In civil cases, 28 U.S.C. § 2106 allows “any…court of appellate jurisdiction” 
    to “remand the cause and direct the entry of such appropriate judgment, decree, 
    or order, or require such further proceedings to be had as may be just under the 
    circumstances,” which would seem to permit “[a]rguments raised for the first 
    time on appeal,” whether waived or forfeited, to “be entertained…if their 
    consideration would prevent manifest injustice.” Unitherm, 546 U.S. at 408 
                                                3 
 1   4746, 2017 WL 837691, *6‐7 (E.D.N.Y. Mar. 3, 2017) (“Conte V”) Appellants now 

 2   argue that the district court erred in doing so because Conte forfeited his right to 

 3   benefit from their forfeiture by failing to object to it at the post‐verdict stage. 

 4   Conte did not respond to that argument on appeal. The majority concludes that 

 5   Conte’s inattention, in addition to his inability to respond to this Court’s 

 6   questions about it at oral argument, means we should ignore the district court’s 

 7   finding that Appellants forfeited their arguments. Slip op. at 5 n.2. I disagree. 

 8         Our discretionary practice of declining to consider arguments 

 9   insufficiently presented in the briefs is a way of giving force to Rule 28’s 

10   requirements for what appellate briefs must contain. See Niagara Mowhawk Power 

11   Corp. v. Hudson River‐Black River Regulating District, 673 F.3d 84, 107 (2d Cir. 

12   2012); Tolbert v. Queens College, 242 F.3d 58, 75‐76 (2d Cir. 2001); Fed. R. App. P. 



     (Stevens, J., dissenting). However, at least some forfeited issues are 
     unreviewable. See Unitherm, 546 U.S. at 407. A number of decisions in our Circuit 
     have applied plain error review to forfeited issues in civil cases, though these 
     decisions generally refer to the Supreme Court decision in Olano, which was a 
     criminal case, and I know of no other authority for applying plain error review to 
     a civil matter. See Peterson v. Islamic Republic of Iran, 876 F.3d 63, 78 (2d Cir. 2017); 
     Kogut v. County of Nassau, 789 F.3d 36, 45 (2d Cir. 2015); Girden v. Sandals Int’l, 262 
     F.3d 195, 206 (2d Cir. 2001); Simms v. Village of Albion, 115 F.3d 1098, 1109 (2d Cir. 
     1997). We need not sort through these standards here, since, as discussed above 
     the line, it is well established in this Circuit that issues not raised in a Rule 50(a) 
     motion are reviewed for manifest injustice. 

                                                 4 
 1   28(a) (appellants’ briefs), 28(b) (appellees’ briefs). Generally we exercise this 

 2   discretion when an appellant has failed to properly present an issue with the 

 3   district court’s judgment for our review, since it is an appellant’s responsibility to 

 4   do so in the first instance. See, e.g., Niagara Mowhawk, 673 F.3d at 107; McCarthy v. 

 5   S.E.C., 406 F.3d 179, 186 (2d Cir. 2005); United States v. Barnes, 158 F.3d 662, 672‐75 

 6   (2d Cir. 1998); Fed. R. App. P. 28(a)(5). An appellee does not need to present her 

 7   own statement of the issues “unless the appellee is dissatisfied with the 

 8   appellant’s statement” or unless she is a cross‐appellant. Fed. R. App. P. 28(b)(2); 

 9   see also Frank, 78 F.3d at 832‐33 (discussing the parallel obligations of an appellant 

10   and cross‐appellant). She does, however, have to include her “contentions and 

11   the reasons for them” in more than conclusory fashion. Fed. R. App. P. 28(b), 

12   28(a)(8)(A). We have occasionally treated an appellee’s failure to provide a 

13   counterargument as a concession on that issue. See Tolbert, 242 F.3d at 75; Norton 

14   v. Sam’s Club, 145 F.3d 113, 117 (2d Cir. 1998).2 

15         However, there is no default judgment on appeal. When an appellant has 

16   properly raised an issue and an appellee has failed to respond to the appellant’s 



     2 In Norton, we found that “an appellee ha[d] not properly preserved his right to 
     object to the appellant’s attempt to claim insufficiency of the evidence.” 145 F.3d 
     at 117.  

                                                5 
 1   arguments on that issue, we should not rule in favor of appellant merely because 

 2   she said something rather than nothing. Declining to consider an insufficiently 

 3   raised issue allows us to avoid distorting the law by making a decision without 

 4   adequate briefing. Exercising our discretion to rule in favor of the only party to 

 5   present arguments on an issue risks the opposite: distorting the law because of 

 6   inadequate briefing. Moreover, when an appellee fails to respond to an 

 7   appellant’s arguments, we still have the district court’s reasoning on the issue 

 8   that we may rely on. See Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112, 114 (2d 

 9   Cir. 2005) (“[W]e may affirm on any ground supported by the record.”) (internal 

10   quotation marks omitted). Thus, our discretion to rule in favor of appellants 

11   because appellees have failed to respond should be exercised more sparingly and 

12   only once we have taken account of the merits, including the district court’s 

13   reasoning. 

14         This is a case where we should decline to exercise that discretion. 

15   Appellants are incorrect in their contention that Conte’s failure to object at the 

16   post‐verdict stage to their failure to raise these insufficiency arguments at the 




                                               6 
 1   pre‐verdict stage amounted to a forfeiture of forfeiture.3 It is true that the district 

 2   court could have exercised its discretion to ignore Appellants’ pre‐verdict 

 3   forfeiture in light of Conte’s post‐verdict failure to object. See Gronowski v. 

 4   Spencer, 424 F.3d 285, 297 (2d Cir. 2005); Gibeau v. Nellis, 18 F.3d 107, 109 (2d Cir. 

 5   1994). But it did not.4 When a district court has considered an issue, even sua 

 6   sponte, that issue has not been forfeited. The point of forfeiture doctrine is to 

 7   allow a court to exercise discretion to “refuse to consider a[n]…objection even 

 8   though a like objection had previously been sustained in a case in which it was 

 9   properly taken.” Yakus v. United States, 321 U.S. 414, 444 (1944). Exercising such 

10   discretion prevents a litigant from “‘sandbagging’ the court—remaining silent 

11   about his objection and belatedly raising the error only if the case does not 

12   conclude in his favor.” Stern, 564 U.S. at 482 (quoting Puckett v. United States, 556 

13   U.S. 129, 134 (2009)); see also Singleton v. Wulff, 428 U.S. 106, 120‐21 (1976). It also 

14   allows appellate courts to avoid addressing a complicated issue for the first time 



     3 I also do not think we should treat Conte’s attorney’s failure to withstand 
     questioning at oral argument as a concession. 
     4 Although it did not have Conte’s objection, the district court did have the 
     benefit of our previous summary order in this matter, which explicitly 
     mentioned the fact that Appellants “did not specifically articulate these grounds 
     for reversal in their Rule 50(a) motion” and the forfeiture that results. Conte v. 
     County of Nassau, 596 F. App’x 1, 6 (2d Cir. 2014) (“Conte II”). 

                                                 7 
 1   on appeal without the benefit of a district court’s consideration of the question in 

 2   the first instance. These considerations do not apply when the district court has 

 3   considered the question, whether it did so on its own initiative or in response to 

 4   a party’s prompting. In other words, the district court’s attention to the 

 5   intricacies of Rule 50 was not error merely because Conte (proceeding pro se) 

 6   was inattentive to them. 

 7            I would thus do as the district court did and review the verdict only for 

 8   manifest injustice.  

 9      II.      Intent 

10            As the majority rightly notes, overturning a jury verdict for insufficient 

11   evidence should only occur on the rarest of occasions, in which there is a 

12   “complete absence of evidence.” Slip op. at 5 (quoting Luciano v. Olsten Corp., 110 

13   F.3d 210, 214 (2d Cir. 1997)). We should exercise our discretion to overturn a jury 

14   verdict even more cautiously if we do so on grounds not raised when the verdict 

15   winner still had an opportunity to supplement the record. This hesitancy is 

16   especially important when the verdict winner is a pro se litigant because 

17   individuals unfamiliar with the intricacies of our legal system stand to benefit the 

18   most from being put on notice as to any deficiencies of proof. Moreover, because 



                                                 8 
 1   a directed verdict based on grounds not raised in a pre‐verdict motion deprives 

 2   the non‐movant of the opportunity to cure the defects in her case before it goes to 

 3   the jury, “if the party moving [under Rule 50(b)] has not moved for a directed 

 4   verdict [under Rule 50(a)], and if the court is nevertheless satisfied that justice 

 5   requires that the judgment be vacated for insufficiency of the evidence, the court 

 6   should normally grant a new trial.” Baskin v. Hawley, 807 F.2d 1120, 1134 (2d Cir. 

 7   1986). 

 8         Overturning a jury verdict without granting a new trial is all the more 

 9   extraordinary when most of the relevant evidence is from live testimony. Such 

10   evidence is the hardest to evaluate from a proverbial cold record. We have only 

11   the transcript, not the hesitations, stutters, false starts, facial expressions, 

12   gestures, miens, intonations, pacing, and other unrecorded carriers of meaning. 

13   The jury took all of the latter into account in evaluating the credibility of 

14   witnesses and in coloring their understanding of the words uttered. “[W]e may 

15   not overturn the jury’s own reasonable interpretations or its credibility 

16   determinations.” Kirsch v. Fleet St., Ltd., 148 F.3d 149, 164 (2d Cir. 1998). We 

17   should be even more hesitant when the district court judge who has presided 

18   over the trial—and thus has more than a cold record—upholds the jury verdict. 



                                                 9 
 1   See Unitherm, 546 U.S. at 401 (emphasizing the importance of giving the district 

 2   judge, “who saw and heard the witnesses and has the feel of the case which no 

 3   appellate printed transcript can impart,” a first review of a jury verdict).

 4         The trial transcript reveals facts that the jury could have used as a basis for 

 5   its conclusion that Appellants’ interference with Conte’s and I Media’s contracts 

 6   was intentional and that it was not “motivated by genuine municipal/public 

 7   health and safety concerns (regardless of their merit).” Montano v. City of 

 8   Watervliet, 47 A.D.3d 1106, 1110 (3d Dep’t 2008). The majority recognizes the 

 9   evidence of Falzarano’s antagonism towards Conte. Slip op. at 8. My colleagues 

10   also acknowledge that there was at least some evidence that could have 

11   supported an inference that Wallace used his position as an Assistant District 

12   Attorney to intentionally spread doubt about the legality and viability of Conte’s 

13   business, but they improperly discount it, rather than credit it as the jury must 

14   have done. Id. 

15         The district court discussed at some length the evidence pertaining to 

16   Wallace’s contact with printers who worked with or considered working with 

17   Conte as well as Wallace’s contact with a class action attorney who brought (then 

18   dropped) a case against Conte. See Conte V, 2017 WL 837691, at *15. Consistent 



                                              10 
 1   with the district court’s conclusion, the jury could have discounted Wallace’s 

 2   self‐serving testimony regarding these matters; it could have disbelieved the one 

 3   printer who testified regarding his purported reasons for cutting off business 

 4   with Conte; and it could have accepted Conte’s version of the story. [A461‐62.] It 

 5   could have interpreted the September 8, 2005 email with the class action attorney 

 6   as only a late entry in an ongoing correspondence in which Wallace egged on the 

 7   attorney and discounted Wallace’s protests to the contrary. [A415‐16.]  

 8          I agree that Emmons presents the most difficult case, but the jury could 

 9   have concluded that the coordinated efforts of his department reflected his 

10   influence. Wallace testified that it was Emmons that instructed him to contact 

11   Conte’s printers, and Emmons testified that he did consult on the case. [A406.] 

12   The jury could have extrapolated that Emmons was more involved than he was 

13   representing and that Falzarano’s and Wallace’s behavior revealed their shared 

14   intent.5 


     5 Appellants note that Wasilausky was not found liable for tortious interference, 
     which they argue means that “the jury expressly rejected the argument that the 
     letters [Wasilausky sent to route distributors soliciting complaints] constituted 
     tortious interference.” Appellants’ Br. at 43. This is one reason the jury could 
     have decided that Wasilausky was not liable, but there are others that are 
     consistent with the conclusion that the letters amounted to intentional 
     interference. For instance, the jury could have concluded that Wasilausky, 
     without the requisite mental state, was just carrying out orders from Emmons, 
                                             11 
 1         The majority faults Conte for failing to conform his allegations to the 

 2   model of Rodrigues, in which public officials’ motives for interfering with 

 3   contracts was the extortion of bribes. Slip op. at 7‐8 (relying on Rodrigues v. City of 

 4   New York, 193 A.D.2d 79 (1st Dep’t 1993). But Rodrigues does not close the 

 5   universe of impermissible ulterior motives just because it is the only reported 

 6   case we can find in which prosecutors were found liable for intentional 

 7   interference with contract. The jury here could have concluded that Appellants, 

 8   frustrated that Conte’s behavior did not technically violate any law, nevertheless 

 9   decided to use their investigatory powers and their cloak of state authority to 

10   shut his business down. 

11         I am sensitive to the majority’s concern that intentional interference not lie 

12   for zealous, even overzealous, investigation into potential business crimes. And I 

13   acknowledge the thin evidence of intent. But more than a showing of thin 

14   evidence is required to find a jury verdict to be so manifestly unjust that it 

15   should be overturned regardless of the verdict winner’s lack of opportunity to 

16   thicken his case before deliberations and without granting him a new trial in 




     who had the requisite mental state. We simply do not know based on the lack of 
     specificity in the jury verdict. 

                                               12 
 1   which to do so. See Kirsch, 148 F.3d at 165 (A court cannot find manifest injustice 

 2   “where, had Defendants properly raised the issue at trial, it may be that Plaintiffs 

 3   would have been able to present additional evidence.”). The jury considered the 

 4   issues presented with some care, finding in favor of some of the defendants on 

 5   some counts and in favor of Conte on others. Appellants apparently did not, 

 6   failing even to raise basic statute of limitations arguments before the verdict was 

 7   announced. See Conte II, 596 F. App’x at 6. Even if the record developed by this 

 8   pro se plaintiff leaves some room for doubt, I do not think it was a manifest 

 9   injustice that the jury found his version of the story more convincing. Upholding 

10   this verdict on a unique case does not alter the law in any way that will make 

11   future investigations more difficult. In short, the district court was correct to find 

12   that “had [Appellants] alerted [Conte] to the defects in proof they now identify, 

13   he may have been able to cure them.” Conte V, 2017 WL 837691, at *19. 

14      III.   Causation 

15         Turning to causation, my colleagues point out that Hoppe, the one route 

16   distributor to testify about being intimidated, also testified that this intimidation 

17   did not deter him from continuing to work with Conte. Slip op. at 11. True, but 

18   Hoppe also testified that he heard from other distributors that Falzarano had 



                                               13 
 1   contacted them.6 [A139.] And it is uncontested that the Nassau County District 

 2   Attorney’s office sent letters to many route distributors and that many of these 

 3   route distributors submitted complaints in response. The jury could have 

 4   concluded that other route distributors had less fortitude than Hoppe. 

 5         Alternatively or complementarily, the jury could have distrusted the 

 6   explanation given by Hubbard, the one printer to testify, for his company’s 

 7   failure to deal with Conte. [A461‐62.] And the majority acknowledges that 

 8   Wallace testified that he “may” have called Conte’s business a “Ponzi scheme” 

 9   when talking with Hubbard. Slip op. at 8. Thus, the jury could have inferred (and 

10   not just “surmise[d],” Slip op. at 12 (quoting Luciano, 110 F.3d at 214)) that 

11   Hubbard’s company backed out of a contract with I Media after Wallace warned 

12   him away from Conte’s business. 

13       IV.   Conclusion 

14         In sum, I do not think we have a compelling enough reason to replace this 

15   jury’s conclusions with our own. I would affirm the district court’s thoroughly 




     6 That testimony may be hearsay, but it was not objected to at trial and 
     Appellants raise no evidentiary objection in front of us. Moreover, had Conte 
     been put on notice of the problem with that testimony, he may have been able to 
     put on additional witnesses or otherwise cure his defect in proof. 

                                              14 
1   considered determination that the jury verdict against Appellants was not 

2   manifestly unjust. Even if I were inclined to vacate the verdict, I would order a 

3   new trial to allow deficiencies of proof to be corrected before a jury. Appellants 

4   should not be able to get away with failing to properly defend a case just because 

5   they underestimated the pro se plaintiff who sued them. 




                                             15